 

CONSULTING AGREEMENT

 

This Consulting Agreement is made as of this 8th day of January, 2017, by and
between Acorn Energy, Inc. (the “Company”) and Jan H. Loeb (“Loeb”).

 

R E C I T A L S:

 

WHEREAS, the Board of Directors (the “Board”) of the Company has appointed Loeb
to serve as the Company’s president and chief executive officer;

 

WHEREAS, Loeb is owner of Leap Tide Capital Management LLC (“Leap Tide”);

 

WHEREAS, the Company and Leap Tide executed a Consulting Agreement as of January
7, 2016 (the “Original Consulting Agreement”), pursuant to which Leap Tide has
been providing the consulting services of Loeb to the Company as provided for
therein;

 

WHEREAS, the Board desires to engage Loeb directly, upon the terms and
conditions hereinafter set forth, to continue his provision of consulting
services to the Company upon the expiration of the Original Consulting
Agreement; and

 

WHEREAS, Loeb has agreed to provide such consulting services to the Company,
upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Engagement. The Company hereby agrees to engage Loeb to render the consulting
services described herein, and Loeb hereby accepts such engagement.     2. Term.
The engagement of Loeb by the Company as provided in Section 1 shall commence on
the date hereof and continue through and until January 7, 2018 unless further
extended or earlier terminated as hereinafter provided (the period of such
engagement, the “Term”).     3. Services. Loeb shall provide such consulting
services to the Company as Loeb and the Company shall mutually agree upon from
time to time. Loeb shall serve as the Company’s principal executive officer in
the capacities of president and chief executive officer, with all the power and
authority and executing all the functions associated with such offices, and
shall commit sufficient business time to effectively discharge the
responsibilities of the Company’s president and chief executive officer, without
any additional compensation. The foregoing notwithstanding, nothing in this
Agreement shall restrict Loeb from performing his other duties at Leap Tide
and/or accepting consulting or employment arrangements or other positions
outside of his activities for the Company.

 

 

 

 

4. Payment and Expenses.

 

  (a) Cash Payment. The Company shall pay to Loeb compensation in the amount of
$17,000.00 per month during the Term.         (b) Options. Loeb shall be granted
options to purchase 35,000 shares of Common Stock. The options shall be issued
on February 21, 2017, shall be exercisable at an exercise price equal to the
closing price of the common stock on February 17, 2017 and will allow for
cashless exercise if there is no effective registration statement covering the
issuance or resale of the shares. The vesting period, exercise period and other
terms shall otherwise be substantially the same as the terms of the options
granted by the Company to its outside directors.         (c) Expenses. Loeb
shall be entitled to reimbursement for any out of pocket expenses (travel,
transportation, office, etc.) incurred in connection with the consulting
services rendered pursuant hereto.         (d) D&O Coverage. The Company has
confirmed that Loeb will be covered by the Company’s primary and excess D&O
insurance policy in his capacities of director as well as president and chief
executive officer, notwithstanding the fact that he is not an employee of the
Company, on the same basis as the other directors and executive officers of the
Company.         (e) No Other Compensation. Other than as set forth herein or
otherwise agreed in writing, Loeb shall not receive any other compensation or
benefits in connection with this Agreement or his service as a director and
president and chief executive officer of the Company.

 

5. Termination. Either party may terminate the Term for any or no reason upon
thirty (30) days’ notice to the other party, provided however, that in the event
of termination by the Company, Loeb shall still be entitled to the payments
provided for in Section 4(a) through the end of the given Term.     6. Covenants
of Loeb.

 

  (a) Loeb recognizes that the knowledge of, information concerning, and
relationship with, customers, suppliers and agents, and the knowledge of the
Company’s business methods, systems, plans and policies which Loeb will
establish, receive or obtain as a consultant to the Company, are valuable and
unique assets of the business of the Company. Loeb will not, during or following
the Term, use or disclose any such knowledge or information pertaining to the
Company, its customers, suppliers, agents, policies or other aspects of its
business, for any reason or purpose, whatsoever except pursuant to Loeb’s duties
hereunder or as otherwise authorized by the Company in writing. The foregoing
restriction shall not apply, following termination of Loeb’s engagement
hereunder, to knowledge or information which (i) is in or enters the public
domain without violation of this Agreement or other obligations of
confidentiality by Loeb or his agents or representatives, (ii) Loeb can
demonstrate was in his possession on a non-confidential basis prior to the
commencement of this engagement with the Company, or (iii) Loeb can demonstrate
was received or obtained by him on a non-confidential basis from a third party
who did not acquire it wrongfully or under an obligation of confidentiality,
subsequent to the termination of Loeb’s engagement hereunder.

 

2

 

 

  (b) All memoranda, notes, records or other documents made or compiled by Loeb
or made available to Loeb while engaged concerning customers, suppliers, agents
or personnel of the Company, or the Company’s business methods, systems, plans
and policies, shall be the Company’s property and shall be delivered to the
Company on termination of Loeb’s engagement or at any other time on request.    
    (c) During the term of Loeb’s engagement and for one year thereafter, Loeb
shall not, except pursuant to and in furtherance of Loeb’s duties hereunder,
directly or indirectly solicit or initiate contact with any employee of the
Company or its subsidiaries with a view to inducing or encouraging such employee
to leave the employ of the Company for the purpose of being hired by Loeb, an
employer affiliated with Loeb or any competitor of the Company.         (d) Loeb
acknowledges that the provisions of this section are reasonable and necessary
for the protection of the Company and that the Company will be irrevocably
damaged if such covenants are not specifically enforced. Accordingly, Loeb
agrees that, in addition to any other relief to which the Company may be
entitled in the form of actual or punitive damages, the Company shall be
entitled to seek and obtain injunctive relief from a court of competent
jurisdiction for the purposes of restraining Loeb from any actual or threatened
breach of such covenants.

 

7. Independent Contractor Status. It is the express intention of the Company and
Loeb that Loeb performs the covered services under this Agreement, including his
services as president and chief executive officer of the Company, as an
independent contractor. Nothing in this Agreement shall in any way be construed
to constitute Loeb as an employee.     8. Entire Agreement. This Agreement
contains the entire understanding of the parties with respect to the subject
matter hereof. This Agreement may not be modified or extended except by a
writing signed by both parties hereto. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective legal representatives,
successors and assigns.     9. Governing Law. This Agreement and all matters and
issues collateral thereto shall be governed by the laws of the State of Delaware
applicable to contracts performed entirely therein.     10. Severability. If any
provision of this Agreement, as applied to either party or to any circumstance,
shall be adjudged by a court to be void and unenforceable, the same shall in no
way affect any other provision of this Agreement or the validity or
enforceability thereof.

 

3

 

 

11. Notices. All notices or other communications hereunder shall be given in
writing and shall be deemed given if served personally, mailed by registered or
certified mail, return receipt requested or sent by nationally recognized
courier service, to the parties at the addresses below, or at such other address
or addresses as they may hereafter designate in writing.

 

If to the Company:

3844 Kennett Pike

Suite 204-4

Mall Building

Powder Mill Square

Greenville, Delaware 19807

 

If to Loeb:

10451 Mill Run Circle

Suite 400

Owings Mills, MD 21117

 

[Remainder of page intentionally left blank]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

  ACORN ENERGY, INC.       By: /s/ Michael Barth   Name: Michael Barth   Title:
Chief Financial Officer         By: /s/ Jan H. Loeb   Name: Jan H. Loeb

 

5

 

 